 1   Stan S. Mallison (SBN 184191)
     Hector R. Martinez (SBN 206336)
 2   Liliana Garcia (SBN 311396)
     MALLISON & MARTINEZ
 3   1939 Harrison Street, Suite 730
     Oakland, CA 94612
 4   Telephone: (510) 832-9999
     Facsimile: (510) 832-1101
 5
     Cynthia L. Rice (SBN 87630)
 6   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
 7   1430 Franklin Street, Suite 103
     Oakland, CA 94612
 8   Telephone: (510) 267-0762
     Facsimile: (510) 267-0763
 9
     Attorneys for Plaintiffs
10
11
12                              IN THE UNITED STATES DISTRICT COURT

13                                 EASTERN DISTRICT OF CALIFORNIA

14
     LUCARIA TENORIO, FRANCISCO VIERA,                Case No.: 1:16-CV-00283-DAD-JLT
15   ABEL MIRANDA, PASCUALA SAUCEDO,
     CRISTINO SANTIAGO, LUCIA TORRES,                 PLAINTIFFS’ COUNSEL MALLISON &
16   ANTONIO TORRES, TERESA MIRANDA,                  MARTINEZ’S REQUEST FOR
     IRMA CASTANEDA, EZEQUIEL AGUILAR,                EXTENSION OF TIME TO FILE
17   MARIA TERESA, CARLOS PEDRO,                      MOTION FOR ATTORNEYS’ FEES AND
     ARTEMIO SANTIAGO, and MARIA DE
     JESUS,                                           COSTS
18                          Cal. Cod
19              Plaintiffs,

20   vs.
                                                      U.S. District Judge Dale A. Drozd
21   GABRIEL GALLARDO SR., an individual,
     MANUEL GALLARDO, an individual, SILVIA
22   ESTHER GALLARDO, an individual, KERN
     COUNTY CULTIVATION, INC, a California
23   corporation, NAZAR KOONER, an individual,
     PAWAN S. KOONER, an individual, and
24   HARDEEP KAUR, an individual,

25                    Defendants.

26
27
28
                                                 1
     Plaintiffs’ Request for Extension of Time                    Case No. 1:16-CV-00283-DAD-JLT
 1           TO THE HONORABLE COURT, ALL INTERESTED PARTIES AND THEIR
 2   ATTORNEYS OF RECORD:
 3           On January 28, 2019, this Court granted, in part, Plaintiffs’ Motion for Default
 4   Judgment against Defendants Gabriel Gallardo, Silvia Esther Gallardo, Manual Gallardo, and
 5   Kern County Cultivation, Inc. At the hearing on Plaintiff’s motion on June 19, 2018,
 6   Plaintiffs’ counsel agreed to submit supplemental briefing on the issue of attorneys’ fees.
 7   Accordingly, this Court ordered Plaintiffs to file a Motion for Attorneys’ Fees and Costs
 8   within thirty days of service of the January 25, 2019 Order. (Doc. No. 114.)
 9           Plaintiffs’ Counsel California Rural Legal Assistance, Inc. is prepared to file their
10   Motion for Attorneys’ Fees and Costs within the thirty-day period authorized by the Court.
11   Plaintiffs’ Counsel Mallison & Martinez is requesting additional time to prepare and submit
12   their Motion on the same matter. The attorneys previously assigned to this matter are no
13   longer associates at Mallison & Martinez. The Mallison & Martinez attorneys currently
14   assigned to the case (Stan Mallison, Hector Martinez, and Liliana Garcia) are in the process of
15   obtaining complete timekeeping records from the former associates. This information is
16   critical to their Motion for Attorneys’ Fees and Costs.
17           As such, Plaintiffs’ Counsel Mallison & Martinez respectfully requests an extension of
18   time to file their Motion for Attorneys’ Fees and Costs. Counsel plans to file their Motion no
19   later than Friday, March 8, 2019.
20
21   Respectfully submitted,
22
23   Dated: February 26, 2019                                      MALLISON & MARTINEZ
24                                                                 By: /s/ Liliana Garcia
25                                                                 Stan S. Mallison
26                                                                 Hector R. Martinez
                                                                   Liliana Garcia
27
                                                                   Attorneys for Plaintiffs
28
                                                     2
     Plaintiffs’ Request for Extension of Time                             Case No. 1:16-CV-00283-DAD-JLT
